Citation Nr: 0410717	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation benefits for erectile dysfunction 
pursuant to the provisions of 38 U.S.C.A § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had honorable active military service from March 1963 
to March 1966.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the denial by the Louisville, Kentucky, Regional 
Office (RO) of the Department of Veterans Affairs (VA) of 
compensation benefits for impotence pursuant to the provisions of 
38 U.S.C.A. § 1151.  

The claim for benefits under 38 U.S.C.A. § 1151 was originally 
denied by the RO in a rating decision of June 2000.  In March 
2001, after receipt of a notice of disagreement and the issuance 
of a statement of the case, the veteran submitted a statement to 
the effect that he was withdrawing his appeal for benefits under 
38 U.S.C.A. § 1151 "pending readjudication of this claim under P. 
L. 106-475," the Veterans Claims Assistance Act of 2000 (VCAA), 
stating that he reserved his right of appeal if the outcome of the 
claim were unfavorable.  

In October 2001 the RO reviewed the claim in light of the 
provisions of the VCAA and again denied benefits under § 1151.  
The veteran submitted a new notice of disagreement and another 
statement of the case was issued.  

At all times since his original March 2000 claim the veteran has 
actively pursued a claim for § 1151 benefits, and a review under 
the VCAA cannot take place in the absence of a pending claim.  In 
this context, despite the use of the word "withdrawal," the Board 
construes the veteran's March 2001 communication as merely a 
request for readjudication under the VCAA and a delay in 
forwarding the case to the Board rather than as a termination of 
the appeal altogether.  This interpretation is consistent with the 
veteran's statement that he still "reserved" the right to appeal.  

To find otherwise would mean that the June 2000 rating decision 
denying the claim would be a final decision, given that no 
subsequent notice of disagreement was received until January 2002, 
after the period allowed for an appeal of the June 2000 rating 
decision had expired.  In that case, the veteran would be subject 
to the more difficult burden of establishing that new and material 
evidence to reopen the claim had been presented.  The Board 
therefore finds that it derives its jurisdiction from the 
veteran's July 2000 notice of disagreement from the original June 
2000 rating decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in March 2001 
which complies with the notice requirements of Quartuccio, supra.  

In the present case, the veteran has established entitlement to a 
permanent and total disability rating for pension benefits 
effective in May 1995.  Service connection for a psychiatric 
disorder was denied by the Board in August 1977.  

The veteran contends that he has permanent impotence as the result 
of the use of the drug Trazodone, which was prescribed by VA 
physicians as treatment for a psychiatric disorder from 1994 to 
January 1997.  

The veteran claims that while taking Trazodone he would have 
erections that would last for hours (priapism) and that in January 
1994 he experienced bleeding from the penis.  He believes that 
although he stopped taking Trazodone after the bleeding illness, 
he now has a permanent loss of erectile function.  He states that 
a VA physician later told him that Trazodone was the cause of the 
problem and that a Dr. JE (initials) told him that if he had been 
treating the veteran, he would not have prescribed it.  

VA outpatient treatment records dated from April 1994 confirm that 
the veteran was prescribed Trazodone but it is not clear whether 
all VA treatment records are on file.  In a September 1994 entry 
referring to Trazodone it was noted that the veteran had discussed 
the use of Trazodone with a physician in "Prestonsburg."  The 
Board does not know whether this is a reference to a VA or a 
private medical facility.  In any case, documentation of this care 
is of not record and should be obtained pursuant to the duty to 
assist.  The veteran should also be given an opportunity to obtain 
a written statement of medical opinion from any physician who has 
attributed erectile dysfunction to the use of Trazodone.  

The medical record shows that the veteran has had problems with 
impotence for which no definite etiology has been established.  At 
a December 1995 VA examination, the examiner suggested "age, 
medications and psychiatric problems" as the cause of erectile 
dysfunction.  In November 2000 a possible link to low 
testosterone, diabetes or a neurogenic cause were noted.  

The Board believes that a current examination should be performed 
to determine whether the veteran has permanent erectile 
dysfunction and, if so, its cause.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." (emphasis added)); see 
also 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that each 
disability be viewed in relation to its history").  



Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151 to 
preclude compensation in the absence of negligence or other fault 
on the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2002); see also 
VAOPGCPREC 40-97.  

Since the veteran's claim for compensation under 38 U.S.C.A. § 
1151 was filed after October 1, 1997, it is subject to this 
standard.  Accordingly, the Board believes that if it is 
established that Trazodone resulted in permanent erectile 
dysfunction, a medical opinion as to whether there was negligence 
or fault in the decision to prescribe Trazodone should be 
obtained.  

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should endeavor to identify the medical facility 
cited in outpatient records as "Prestonsburg" and obtain all 
relevant medical records from that facility.  

4.  The veteran should be given an opportunity to contact Dr. JE 
and any other physician who may have previously made oral 
statements supportive of the veteran's current claim, and ask that 
such statements be put in writing for use on appeal.  Any medical 
statement obtained should contain a full discussion of the 
rationale for the conclusions reached and should address the 
question of whether the prescribing of Trazodone involved VA 
negligence or fault.  

5.  The VBA AMC should contact the veteran and request that he 
identify any other healthcare providers, VA and non-VA, inpatient 
and outpatient, who have treated him for erectile dysfunction 
since its inception.  He should be requested to complete and 
return the appropriate release forms so that VA can obtain any 
identified evidence.  All identified private treatment records 
should be requested directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.  

6.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

7.  The VBA AMC should arrange for a VA special examination of the 
veteran by a urologist or other available appropriate medical 
specialist, including on a fee basis if necessary, for the purpose 
of ascertaining the nature, extent of severity, and etiology of 
any erectile dysfunction found on examination.

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion f the examination.  

The examiner must annotate the examination report(s) that the 
claims file was in fact made available for review in conjunction 
with the examination.  Any further indicated special studies must 
be conducted.  It is requested that the examiner address the 
following medical matters:

(a) Any current erectile dysfunction should be fully described and 
a diagnosis or diagnoses to account therefore should be assigned.  

(b)  If erectile dysfunction is found, the examiner should 
indicate whether such dysfunction is permanent.  

(c)  If erectile dysfunction is permanent, the examiner should 
express an opinion as to whether it is at least as likely as not 
that such dysfunction is due to the use of Trazodone or other 
medication prescribed by VA.  

(d)  If erectile dysfunction is found to be at least as likely as 
not the result of the use of Trazodone or other VA-prescribed 
medication, the examiner should express an opinion as to whether 
the decision to prescribe such medication reflected negligence, 
carelessness, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing (or failing to 
furnish) the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  

The opinions expressed by the examiner must be accompanied by a 
complete rationale.  

8.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

9.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile 
dysfunction.  

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
erectile dysfunction, and may result in a denial.  38 C.F.R. § 
3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



